GLICKSTEIN, Judge,
concurring specialty-
When the writer reviewed the appendices here and realized that a year’s effort had been expended without achieving any legally defensible support for the wife and children, notwithstanding the husband/father’s written agreement to pay same, it was inevitable that pictures of Dickens’ anger and frustration with the system would come to mind.
Inadequate allegations in petitioner’s pleadings, resulting in a legally indefensible order, followed by subsequent orders in reliance on the initial one, have created a legal house of cards for the wife/mother and three children.
Now the petitioner and the children must start over, having lost a year, without really knowing what viability any future Florida order may have. What support did the husband/father provide in that period? We know of the trial court’s contempt order of 1985; and we also know that in late May 1986 the wife/mother successfully urged that this appeal be expedited because of the husband/father’s nonpayment. I only wish the motion had been filed here months earlier and am anxious that the legal churning cease with the obtaining of a result just to all. The days of Bleak House when the young ward — consumed by the system — was advised to be concerned with “what was doing,” not “what was happening,” have disappeared. Surely, the system — here or in the state of the husband/father’s present residence, North Carolina — can expeditiously make something happen rather than thrashing about, resultless, in the doing. Or would Dickens be justified in writing Bleak House II, set among palm trees or in tobacco fields?